 456DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 1199,Drug and Hospital Union,RWDSU,AFL-CIOand666Cosmetics,Inc.Case2-CP-466July 27, 1972DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn May 10, 1972, Trial Examiner Benjamin B.Lipton issued the attached Decision in this proceed-ing.Thereafter,General Counsel filed exceptionsand a supporting brief, and Respondent filed a briefin support of the Trial Examiner's Decision alongwith an answering brief to the General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat the complaint be, and it hereby is, dismissed inits entirety.ISubsequent to the issuance of the Trial Examiner's Decision, JudgeTenney of the U S District Court, Southern District of N Y , on May 16,1972, issued a preliminary injunction pending final adjudication by theBoard.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN B. LIPTON, Trial Examiner: Upon a chargefiled by 666 Cosmetics, Inc., herein called Cosmetics, and acomplaint issued by the General Counsel,' this case washeard before me in New York, New York, on March 20,iThe charge was filed andserved byregisteredmail on November 3,1971, and the complaint issued onFebruary 25, 19722The court's decision had not been rendered as of this writing3Cosmetics moved to strike Respondent's second affirmative defenserelating to the allegation of successorship,supraRuling was reserved by theTrial Examiner Pertaining to the successorship question,Respondent hadfiled a charge against Cosmetics alleging violation of Sec 8(a)(I), (3), and(5),and the Regional Director'sdismissal of this charge was upheld onappeal to the General Counsel Particularly as the successorship defense hasalready been litigated in the court case,the record of which has beenadopted hereinby the parties,the motion to strike is denied However, Ifind- it-unnecessary toass upon whether such a defense in an 8(b)(7)(C)case can be established without the issuance of an 8(a)(5) complaint See1972. The complaint alleges in substance that the above-captioned Respondent or Union, from certain dates, hasengaged in picketing of Cosmetics and Ja-Lar, Inc., hereincalled Ja-Lar, at their separate places of business in NewYork City; that such picketing has continued for morethan a reasonable period,in excessof 30 days, without apetition having been filed with the Board under Section9(c) of the Act; that Respondent has never been certifiedas the representative of Cosmetics' employees; and that bysuch conduct Respondent violated Section 8(b)(7)(C) ofthe Act. In answer to the complaint, Respondent admittedcertain allegations, including its lack of Board certificationand the failure to file an election petition, but denied thealleged violations and asserted the affirmative defensesthat(1)Cosmetics is not an employer engaged incommerce within the meaning of the Act and its operationsdo not satisfy the applicable jurisdictional standard of theBoard, and (2) Cosmetics is legally the successor to ThreeSixes Cromwell Drug Corp., herein called Cromwell, and isbound, but nevertheless refuses, to recognize Respondentand abide by the existing collective-bargaining contractbetween Respondent and Cromwell with respect to thepresentemployees of Cosmetics. For thesereasons,Respondent contends that the picketing in question is notunlawful.On March 6 and 7, 1971, a full hearing was conductedbefore the United States District Court, Southern Districtof New York, upon petition by the General Counsel forinjunctive relief under Section 10(1) of the Act.2 Thetranscriptand exhibits in the court proceeding werereceived in evidence herein, by stipulation of the parties, inlieu of relitigation of the same essential facts. In addition,opportunity was afforded the parties to adduce any furtherevidence on the question of jurisdiction, and such furtherevidence was taken from the Charging Party, Cosmetics.3Upon the entire record in the case,4 with due considera-tion of the briefs filed by General Counsel, Respondent,and Charging Party, and from my observation of thewitnesses who testified before me, I make the following:FINDINGS OF FACTA.Introductory Facts and General BackgroundCosmetics operates a retail establishment at 666 FifthAvenue (at 53rd Street),Manhattan, New York City,where it is engaged in the sale of cosmetics, health andbeauty aids, cigarettes, candy, and related products. It hasno pharmacy or luncheonette. Cosmetics was formed andincorporated5 inAugust 1971, with stock ownershipequally divided between Stanley Codkind, president, andLocal295,affiliatedwithInternationalBrotherhood of Teamsters, etc(Calderon Trucking Corp),178 NLRB 52, 544Respondent'smotion to dismiss isdisposed of in accordancewith thefindings belowAmong the purposesstated in theCertificate of Incorporation areTo manufacture or otherwise produce, purchase compound. prepareand sell allkinds of drugs,chemicals,medicines,physicians' andsurgeons' supplies andinstruments;crutches,artificial limbs, splints,rubber goodsand allsupplies, appliancesand conveniencesrequired byinvalids,dyes, colors, soaps, cosmetics.perfumes, toilet supplies,cameras, stationery and stationery supplies,novelties, tobacco in allforms, ices, ice cream,confectioneryand soft drinksTo fill prescrip-tions,maintain newstands, soda fountains and lunch counters, and in198 NLRB No. 83 LOCAL 1199, DRUG AND HOSPITAL UNION457Lawrence Cole, secretary-treasurer. Cole and his wife arethe sole stockholders of Ja-Lar, which operates a retail"discount" store selling cosmetics, health and beauty aids,and other related products at a location in Queens, NewYork City.At the Fifth Avenue premises, Cromwell had, for 5 years,operated a "drug store," which encompassed a pharmacyand luncheonette. Other firms had preceded Cromwell insimilaroperations for about 10 years. Items whichCromwell sold at retail included tobacco products, candy,toys, baby goods, cosmetics, and health and beauty aids.Cromwell's employees were represented by Respondentunder successive collective-bargaining contracts.AboutAugust 6, Cromwell's business was taken over uponforeclosure of its mortgage .6 Thereafter the drug store wasoperated by the successor trustee of a secured party (2909Corporation),which retained the same employees andadhered to the conditions of the union contract.? As ofAugust 19, Stanley Codkind and Lawrence Cole, of thelater formed Cosmetics, contracted for the purchase fromthe successor trustee of the existing lease of the premises,which had an unexpired term of about 12 years. Theagreement specifically provided that the sale was not of"an operating business," and did not include any of thefixtures,merchandise, or the good will. Virtually all theinventory fixtures and equipment of Cromwell were legallypossessed by the secured party.8 On September 3, theforegoing personalty was assigned to and accepted byCosmetics in a "letter of abandonment" (which stated thatCosmetics would bear all costs for the disposal of theproperty) .9Codkind fixed the date of September 8 onwhich Cosmetics was "organized," purchased the lease tothepremises,10and the successor trustee terminatedoperation,of the drug store.ii On September 9, Cosmeticstook possession of the store.12 On September 22, it openedthe store for business with a new complement of employ-ees.Codkind testified that, during the interim, they wereengaged in "cleaning the store, sorting some merchandise,getting rid of any old stuff that was there, also trying tocontact a designer."While in its brief Cosmetics arguesagainst an inference that it continued to use the existingfixturesand sold from the prior inventory, it asserts,notwithstanding, that it could not be faulted "for attempt-ing to meet overhead expenses by temporarily using whatgeneral do everything pertaining to the drug store and discount drugstore business6On August 9, Cromwell formally surrendered possession of all personalpropertyin the storeto 2909 Corporation,as agentfor the secured party1There is no evidence that it assumed or was legally bound by thecontract8However, Attorney Greene testified that an auction was held at the endof August or early September at which the secured party purchased theremainderor bulk of the personal property "to protect its secured interest "He also statedthatat this auction "a registered pharmacist" purchasedsome of the drugs and took what he wanted Martin Irving, the pharmacistfor Cromwell and also for the successortrustee, testified that on September8 he tendered all the narcotics to a Government agency and received arebate for this inventory, he did not purchase or take anything else9No witnesses were called for the secured party, the successor trustee, orthedominant lessor (Tishman Realty Co). The articles which were"abandoned" obviously were of value There is no showing whether or notany consideration passed for the acquisition of such property by Cosmetics10As already shown, the purchase contract is dated August 19, thenature of thisasserted purchase transaction on September 8 is obscureiiCole had visited the drug storeat times inAugust during which hewas available." There is sufficient basis on this record tofind,as I do, that a major portion of the preexistingfixtures and inventory was utilized by Cosmetics, continu-ing as of the dates of the hearings.13However, certain remodeling of the store was undertakenby Cosmetics. On October 5, 1971, it entered into acontractwith Pacco Store Equipment Corp. "for theinstallation of store fixtures" in the amount of approxi-mately $30,000.14 Work was begun in late December, andwas 95 percent completed at the time of the hearings.Cosmetics' accountant, Arnold Friedman, testified thatadditional costs amounting to $25,000 were necessary torenovate the store; e.g., altering the store front, newelectrical fixtures, carpeting, window gates, alarm system,and cash registers. As of March 20 (6 months later), part ofthiswork was being performed in the amount of $4,000.There are no contracts, orders, or other evidence to showwhen, if at all, the rest of such work will be done.On September 9, Codkind and Attorney Greene wereapproached at the Fifth Avenue premises by an agent ofRespondent, who stated that he had a contract they "hadto sign." In effect, the request was refused, with theexplanation that Cosmetics did not intend to operate adrug store but a "sophisticated health and beauty aidssalon and men's bar," On the same day, picketing byRespondent commenced at this location, and thereafterwas conducted continuously during store hours withoutcessation as of the hearing dates. Initially, the picket signscarried the legend, "This Drug Store Is On Strike. PleaseDo Not Patronize. Local 1199 Hospital and Drugs." AfterCosmetics opened for business on September 22, the signswere changed to assert that the employees were "lockedout." 15On September 13 and October 21, an agent ofRespondent made further demands upon Cosmetics to signa contract and threatened to picket the store operated byCole in Queens. Following the latter conversation, picketswere installed at Ja-Lar,16 and have been maintainedthereafter. In addition, handbills were distributed, onundisclosed dates, at both locations requesting the publicnot to patronize these stores and suggesting nameddrugstores in the respective areas. It is unquestionable thatthe picketing at both locations is based on Respondent'sclaim of successorship and has the object of obtainingspoke to certain store employees In mid-August, Cole placed an individualcalled "Mike" in the store on a full-time daily basis to "observe" theoperations until they were taken over by Cosmetics12Codkind indicated the type of merchandise in the store whenCosmetics took it over.cigarettes,cigars, cosmetics,"some health andbeauty aids," toys, games. paperbacks, and some prescription type itemsisThese are matters particularly in the knowledge of Cosmetics It takesthe position that it was starting a new kind of enterprise entirely differentfrom that of its predecessors However, as to the use of Cromwell's fixturesand inventory, it has, consciously in my opinion, failed to show the factsclearlyisThe agreement to purchase the lease, dated August 19, requires that,within 6 months thereof, Cosmetics shall acquire and install furniture,fixtures, and equipment with a cost value of at least $30,000, and shall alsoacquire and maintain an inventory of saleable merchandise with a costvalue of at least$40,000i5 In part, "LOCKED OUT' HELP US SAVE OUR JOBS' We haveworked in this store from 5 to 14 years PLEASE DO NOT PATRONIZE."16The picket signs read, e g, "DO NOT PATRONIZE THIS STOREUNFAIR TO UNION DRUG STORES" 458DECISIONSOF NATIONALLABOR RELATIONS HOARDrecognition and the assumption of the union contract tocover Cosmetics' employees.Codkind gave testimony, in generalized terms, concern-ing the effects of the picketing on Cosmetics' business, e.g.,itkept customers out, it was hurting the business, and hehad to run sales "practically at cost." He related certainincidents on the picket line. For example, there was nophysical touching of the customers-"just blocking." Suchtestimony,without further elaboration and probativesupport, can scarcely be taken as evidence that, for anyappreciable time, customers were physically preventedfrom entering the store. One concrete instance was given inwhich an unidentified picket told a customer whopurchased a razor that she should cut her throat with it forgoing into the store. In general, the evidence does note§tablish that the picketing, over the period of 6 months,was marked by unlawful or obstructive tactics; police wereon the scene. Nor was it factually shown that, as a result ofthepicketing,Cosmeticswas seriously hampered inconducting its business by an inability to obtain supplies,remodel, or make repairs. Nevertheless, it is recognized, asthe Board has often done, that picketing generally has anadverse effect on a target business, particularly in the retailindustry. For purposes of jurisdiction, the degree or extentto which Cosmetics' operations were affected by Respon-dent'spicketinghas not been demonstrated by theevidence.B.JurisdictionAs applicable to Cosmetics, the Board's jurisdictionalstandard embracing retail enterprises requires an annualgross volume of business of at least $500,000.17 Thisstandard has long and consistently been maintained by theBoard. There is no element of discretion for exercisingjurisdiction on a case-by-case basis.GeneralCounseladduced the evidence that, from September 22, whenselling commenced, through January 31, Cosmetics hadtotal sales of $66,639 (further discussedinfra).Projected onan annual basis, the gross volume of business amounts toapproximately $185,000.18 During the same period, Cos-metics purchased cigarettes in the amount of $21,960 fromWoodside Tobacco Corp. within the State of New York,these cigarettes having been purchased by Woodside fromoutside the State. The cigarettes purchases calculated forthe yearly period approximate $61,000, sufficiently inexcess of the de minimis requirement for legal or statutoryjurisdiction.19It is urged by General Counsel and Cosmetics that theactual amount of business done by Cosmetics during thepartialyear of its operations should be disregarded,principally because it is a new enterprise and has beensubjected to Respondent's picketing during the entire timeof its existence. Various theories are advanced to justify theassertion of jurisdiction in this case.Themajor contention is made that Respondent'scontinuous picketing has precluded Cosmetics from attain-ing gross sales in excess of $500,000 during its first year ofoperations.Urged as a more reliable index of the truevolume of the Company's annual business, evidence waspresented of Cosmetics' own estimate of anticipatedrevenues, and of its investments, expenditures, and plansfor improvement of the facilities. Such evidence, examinedbelow, is put forward as establishing a basis for thereasonable expectation of meeting the Board's jurisdiction-al retail standard.Arnold Friedman is the certified public accountant forJa-Lar, Lawrence Cole's "retail cosmetic and beauty aid"store in Queens.20 He testified that Cole told him he wouldlike to open up a much larger operation in New York atwhich he expected to do over a million dollars a year.Attorney Greene represented the principals in the forma-tion of Cosmetics. He testified that when Cole came to himand said that "he looked for a million dollars," he (Greene)told him, "That's the only time you are going to makemoney, and anything less than that, this store can onlybreak even."Before the decision to purchase the lease of the FifthAvenue store, Friedman was asked to look at Cromwell'sbooks and then project figures of the amount of businessnecessary to cover overhead for the first year of Cosmetics'anticipated operation. After consulting with Cole, Fried-man prepared the following document in handwriting(G.C. Exh. 2D):CosmeticsCigarettesBeauty lids250,000200,000200,00040% = 100,00010% = 20,00022% = 44,000Expenses650,000Yearly164,000SalariesRent30,00015) officersRevenue3,00015)Salaries88,0003PayrollTaxes9,00030 CosmeticiansInsurance3,0003Acctg.3,00020 Check out girlsTelephone3,000StorePorter &Expenses3,5008 Stock BoyAdvertising88& Printing 12,000154,500Improvements60,0005,00012 yrs.Life Ins.Term Ins.Prem.3,000100,000 each162,500He also prepared a statement(G.C. Exh.2C) of actual"income and expenses"for the period from Septemberthrough January 31,21viz:itCarolina Suppliesand CementCo,122 NLRB8819Catalina Island SightseeingLines,124 NLRB 81318TheBoard customarily projects available revenue figures respecting a20No evidence was offered on Ja-Lar's volume of business or the effectbusiness in operation for less thana year E g,Northwest Smorgasboard,of the picketing thereonInc, 163 NLRB 42521Anotherdocument,"Schedule of Monies Paid and Due-Sept 22, LOCAL 1199, DRUG AND HOSPITAL UNION459Net Sales66639Less:Cost of SalesMerchandise Purchases63703Less:EstimatedInventory 1/31/7213924Cost of Sales49779GrossProfit (Estimatedat 25.37,)16860Less:OperatingExpensesRent12519Prior Rent833(1)Salaries5524Telephone137Store Expenses239Office Expenses203Insurance560ProfessionalFees400Interest Expense46Payroll Taxes508Rent Tax1001Miscellaneous Expenses646Total OperatingExpenses22661Net Operating Loss(5756)Less: Write-Off of Lease Cost6000Net Loss For The Period(11756)(1) Note:No SalariesFor Officers Are Included.A document obtained by Codkind from the dominantlandlord (Tishman) showing the gross sales of Cromwellfrom April 1969 through June 1971 was offered in the 10(1)proceeding, and is relied on by General Counsel andCosmetics in the instant case. As I find, the substance ofthisdocument was substantially verified n subsequenttestimony of Cromwell's president, Martin Margolis, and Iadmit it into the record.22 For the calendar year endingMarch 31, Cromwell's gross sales of all items, excludingfood and beverages (i.e., the luncheonette), are shown as$347,204.21.Margolis gave the approximate figure for thisperiod of $359,000, which apparetnly included receiptsfrom the luncheonette.23 During the same annual period,the revenue derived from the sale of tobacco productsamounted to $66,862.14. Margolis affirmatively answeredthequestionwhetherCromwell was losing money.24During the 5 years of its operation, Cromwell normallyemployed two full-time and one part-time pharmacists, twocosmeticians, two cigar clerks, and one porter.Upon careful study of the foregoing material and theentire record, I reach the following analyses and subsidiaryfindings:1.Apart from the casual mention of certain products,there is no attempt at clarification of what is especiallyencompassed in a retail enterprise purportedly confined to"cosmetics, health and beauty aids." As earlier shown, thelarge variety and bulk of Cromwell's inventory, excludingnarcotics and prescription drugs, were carried and sold byCosmetics for approximately 6 months of its operationcontinuing at the time of the hearings. During this period,inmy opinion, Cosmetics had been operating essentially asa drug store, such as Cromwell, without the pharmacy andthe luncheonette. A proper factor to be considered, thoughnot decisive, is Cromwell's annual volume in its last 2 yearsof about $350,000.2.The evidence does not establish, as claimed byGeneral Counsel, that the store has now been "completelyremodeled." Aside from vague plans for the future, stillunaccomplished are basic "improvements" deemed neces-sary, such as a new store front, electrical fixtures andwiring, carpeting, alarm system, and cash registers, in theamount of approximately $21,000.253.The testimony relating to Cole's advance objective ofamillion dollars annual business, as well as AttorneyGreene's comment thereon,supra,provides no indicationas to when, if at all, this might be achieved. Although itrepresents an understandable aspiration, for the purpose itwas shown this evidence must be rejected as devoid ofsubstance and mere speculation.4.One of the theories, pursued at some length, is that areasonable projection of Cosmetics' annual gross salesmust necessarily contemplate a profit return sufficient atleast to cover its expenses. I do not pass upon whether, inother circumstances, such a theory may provide a reliablemeasure of predictable annual volume of business forjurisdictionpurposes before the Board. There is noexplanation why Friedman's statements as of January 31were not prepared to reflect more current figures, at leastfor the 5-month period ending February 28, whichinformation was undoubtedly available during both hear-ings in mid-March. Thus, it appears that selective informa-tionwas adduced.26 Realistic account should be taken ofthe vagaries and exigencies of a new business venture, aswell as the quite possible acceptance by the principals thata profitable position on the books might not be achievedfor an initial development period exceeding the first yearor two. Nevertheless, upon anarguendoassumption thatper se,the support offeredthereunder will be examined.As he was requested, Accountant Friedman prepared anestimate of the amount of sales needed to cover theexpenses or overhead during the first year, rather than hisown projection of the volume of business which he thoughtwould be attained. Certain of the figures in this document(G.C. Exh. 2B) I find seriously questionable.Projected sales of cigarettes of $200,000 (at 10%1971Thru Nov.15, 1971" was receivedasGC. Exh 2D This exhibitcontains certain irrelevant and unsubstantiated matter One item is noted,payroll for officers in the sum of $4,000 "dueas of Nov.15th," which wasapparently not paid asof January31The material expenses actually paidare reflected in the statement for the period endingJanuary 31 (G C Exh2C)22Theexhibit was not reoffered following Margolis'testimony and wasnot formally entered into evidence by the court23He indicated an amount in excess of$300,000 for the next precedingyear24No elaboration was soughtas to the reason for the losses, or the lengthof time losses were suffered.25Friedman gave a broaderestimate ofimprovements,which includeditems,e g, air-conditioning,painting,and plastering, involvinga sum totalof $60,000, to be amortizedover the remaining leaseperiod of 12 years26While notindispensablein supportof the argument advanced, itwould have rounded out thepicture toshow Cosmetics'financial conditionat this time,as inthe form ofa balance sheet 460DECISIONSOF NATIONALLABOR RELATIONS BOARDmarkup), constituting about one-third of the total annualfigure ($650,000), are unacceptable. The actual experienceas of January 31 reflects cigarette purchases by Cosmeticsof about $22,000,27 or at the rate of $61,000 for the year.28Significantly, at the same location, Cromwell sold about$67,000 worth of tobacco, including cigarettes and cigars,in the full year ending April 1971. I perceive no reasonablebasis on this record to expect that, absent the picketing,Cosmetics in its first year of business would substantiallysurpass the actual experience of Cromwell in the sale ofcigarettes.A comparison of Friedman's projected expenses totaling$162,500 and those actually incurred after more than 4months of operations shows large disparities as toparticular items, which I cannot find attributable to thepicketing, e.g., salaries, payroll taxes, insurance, account-ing, telephone, store expenses, advertising, and printing.He indicated salaries of $15,000 each for the two officers,i.e.,Cole and Codkind, were not paid as of January 31,with no explanation given. Cole is the president andoperator of Ja-Lar in Queens; and it is not shown whetherCodkind is similarly involved with other interests awayfrom the Fifth Avenue store. It is also noted that Cosmeticsis apparently operating with fewer regular employees thandid Cromwell, exclusive of the luncheonette.29 As part ofthe first year expenses of $162,500 estimated by Friedmanare included (a) $5,000 for amortization (distributed over12 years) for physical improvements, and (b) $3,000 for lifeinsurance premiums on $100,000 policies covering Coleand Codkind. Neither item is a true operating expense;item (a) is a capital improvement more in the nature of aninvestment enhancing the value of the business. Similarly,in Friedman's January 31 statement (G.C. Exh. 2C), theamount of $6,000, included as an expense for the "right-offof lease cost,"30 is clearly a capital investment rather thanan operating expenditure.31 In summary, using Friedman'sformula and estimated 25.3 percent markup, a fullprojection of the real operating expenses ($22,616), as ofJanuary 31. would result in a recovery of these expensesupon annual gross sales of approximately $272,000.Cosmetics' profit theory may be considered one stepfurther.Friedman reports a net loss of $11,756 in hisstatement of January 31. Deducting the lease right-off, thenet operating loss is $5,756 on sales of $66,639,32 with anestimated markup of 25.3 percent, for the period of morethan 4 months. Applying the same markup, it may bereasoned that a net profit would have been realized duringthis initial period affected by the picketing on sales of$100,000 (allowingtwicethe sum of the reported operatingexpenses, excluding only the fixed rental and rent tax).Projectedon an annual basis, Cosmetics would beoperating at a clear profit under existing conditions upongross sales of $400,000.5.Ingeneral, I find the nature of the evidencepresented to establish Board jurisdiction is largely conjec-turaland unpersuasive 33Cosmetics' accountant andlawyer are not qualified as expert witnesses.6.While Cosmetics is undoubtedly sincere in its desireto build its annual business, beyond that of its predeces-sor's $359,000 volume, to a point exceeding the requisiteforBoard jurisdiction, in my view,there is no reliableevidence to indicate that such a result was reasonably to beexpected under normal undisturbed conditions during thefirst year, or within an imminent period thereafter.The further contention is made that Cosmetics should bepresumed to meet the Board's discretionary standards, onthe ground that Respondent, as a "wrongdoer" by itsunlawful picketing, prevented Cosmetics "from generatingsales which would be a fair, representative indication of itscapability to do business." This is indeed a novel conceptcoming from the General Counsel.34 It certainly cannot beassumed or found under the complaint that the picketing isunlawful in advance of a jurisdictional determination.Based on its experience with the predecessors of Cosmetics,Respondent could have reason to believe that the normaloperations of Cosmetics would not meet the Board'sjurisdictional minimum, in which case the picketing, apartfrom the merits of an alleged violation, would be legalunder Federal and state law.35 This further contention ofGeneral Counsel is therefore rejected.It is true that the Board will not considera dropinbusiness volume, caused by picketing, as a factor indefeasence of Board jurisdiction. In such cases, the Boardlooks to the commerce data which is actually available,such as in the period preceding the picketing.36 Wherenewly opened operations are involved,it ispermissible toproject sales to obtain "a reasonably reliable estimate" ofthe annual gross volume.37 As to new enterprises with norepresentative sales experience,in taking jurisdiction incertain cases the Board has relied on the "substantial27More than one-third of all purchases28Codkind's testimony that cigarettes and other merchandise were beingsold "practically" at cost, because of the picketing, is too vague andunsubstantiated to be meaningful29Of course, no weight can be accorded the gratuitous conclusorystatementinCosmetics' brief that it was prevented from hiring theanticipated complement by reason of Respondent's picketing30Cosmetics purchased the store lease for $140,000 The terms providefor initial payment of $5,000, an additional $25,000 on closing, assumptionof $2,000 rent owing from the prior tenant,and 72 monthly installments of$1,50031 In Cosmetics'brief,it is also argued that Friedman omitted from hisestimated expenses the amount of $18,000 for the annual right-off of thecost of the lease, which would bring the total projected yearly expense to$180,500, and would raise the gross annual sales projection to $722,000.32Of this amount, it would appear that $2,936 involves sales fromCromwell's inventory.33Moreover,itappears to me that,in several significant respects, thetestimony and representations on behalf of Cosmetics consist of exaggera-tions and self-serving conclusions,leaving substantial doubt as to reliability34Tropicana Products, Inc,122 NLRB 121, is clearly distinguishable ongrounds of overriding administrative policy and public interest35Under Sec 8(b)(7)(C), the picketing would not be violative for the first29 days, nor would an election petition be processed absent jurisdiction. Offurther interest are the procedural developments which took place at theBoard Cosmetics did not file its charge until almost 2 months after thepicketing began On December 3, the Regional Director formally refused toissue a complaint on jurisdictional grounds OnJanuary4, the GeneralCounsel decided, on appeal,that the question warrants Board determina-tion "if substantive merit exists " Respondent's 8(a)(5)charge, embracing itssuccessorship position, was dismissed by the Regional Director on January20, and the appeal was denied on February 936E g,Idaho State District Court,164 NLRB 95,Kachco Corporationd/b/a Hickory Farms of Ohio,180 NLRB 75537E g,IrvinMorgan, t/a Morgan Shoe Company,129 NLRB 1339 (a leadcase)where, despite the effect of picketing for 10 days, the projected annualsales of $465,572 22 wereheld insufficient for assumption of jurisdictionSee alsoUnited Slate, Tile and Composition Roofers, etc, AFL-CIO, LocalUnion No 57 (Atlas Roofing Co, Inc),131 NLRB 1267 LOCAL 1199, DRUG AND HOSPITAL UNION461investment made in plant facilities," purchases, and ordersto verify the reasonableness of the company's estimate.38The probity, reliability, and substantiality of such estimatesare, of course, essential considerations. Commerce predic-tionsofa speculative character are explicitly disap-proved.39For the reasons already shown, and upon the entirerecord, I come to the conclusion that the actual sales ofCosmetics,which it provided for about 4 months ofoperations, fall so far short of its predictions that, fairlyconsidering the impact of the picketing, there is noreasonable expectancy that its annual volume of businesswould satisfy the Board's jurisdictional standard of$500,000.40RECOMMENDED ORDER41Accordingly, it is hereby recommended that the com-plaint be dismissed in its entirety.39E.g.,New London Mills, Inc.,91NLRB 1003, 1004. InCowlesCommunications,Inc,170 NLRB 1596, 1598, relied on by General Counsel,the evidence of investment in plant and equipment was found sufficientreasonablyto anticipateon a projectedbasis that the annual volume wouldmeet the Board's standard for newspapersof $200,000. There, atthe time ofthe hearing,itwas shownthat the company had realizedits expectations ofgross sales in excessof $250,000 and a complementof 200employees-with-in a 5-month period39Eg,AroostookFederation of Farmers, Inc,114 NLRB 538, 539.40 SeeLocal 140, etc, UnitedFurnitureWorkers of America, AFL-CIO(Cenu Noll Sleep Products, Inc),115 NLRB 318.41 In the event no exceptions are filedas provided by Sec102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,recommendations and recommendedOrderherein shall, asprovidedin Sec 102.48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions,and Order,and allobjectionsthereto shall be deemed waived for all purposes